            Case 5:20-cv-00067-MTT Document 19 Filed 09/29/20 Page 1 of 4




                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE MIDDLE DISTRICT OF GEORGIA
                                      MACON DIVISION


    BEVERLYN MING,                                  )
                                                    )
                   Plaintiff,                       )
                                                    )
           v.                                       )    CIVIL ACTION NO. 5:20-CV-67 (MTT)
                                                    )
    STATE OF GEORGIA and GEORGIA                    )
    DEPARTMENT OF PUBLIC HEALTH,                    )
                                                    )
                   Defendants.                      )
                                                    )

                                                 ORDER

          Defendant Georgia Department of Public Health (“DPH”), claiming Eleventh

Amendment immunity, moves to dismiss Plaintiff Beverlyn Ming’s Age Discrimination in

Employment Act (“ADEA”) claim. For the following reasons, that motion (Doc. 14) is

GRANTED, and Ming’s ADEA claim is DISMISSED without prejudice.

                                           I. BACKGROUND

          Ming’s employment with DPH ended on October 30, 2018. 1 Doc. 1 ¶¶ 2, 3. Ming

brought this employment discrimination action on February 19, 2020, naming two

parties: the State of Georgia 2 and DPH. Doc. 1. In her complaint, Ming alleges three

federal claims. Id. at 5-9. First, Ming claims race and national origin-based

discrimination under Title VII of the 1964 Civil Rights Act (“Title VII”). Id. Second, Ming

alleges gender-based discrimination under Title VII. Id. Finally, Ming claims age-based



1   The Georgia Department of Public Health is a division of the State of Georgia. O.C.G.A. § 31-2A-2.

2 On September 14, 2020, the Court dismissed without prejudice Ming’s claims against the State for
insufficient service of process. Doc. 10.
         Case 5:20-cv-00067-MTT Document 19 Filed 09/29/20 Page 2 of 4




discrimination under the ADEA. Id. DPH moves to dismiss Ming’s ADEA claim on the

grounds that it is barred by sovereign immunity. Doc. 14 at 4-5. The Court and Ming

agree, and thus, Ming’s ADEA claim is dismissed.

                                   II. STANDARD

       To determine whether a law abrogates sovereign immunity, the Supreme Court

applies a “simple but stringent test: ‘Congress may abrogate the States’ constitutionally

secured immunity from suit in federal court only by making its intention unmistakably

clear in the language of the statute.’” Dellmuth v. Muth, 491 U.S. 223, 228 (1989)

(quoting Atascadero State Hospital v. Scanlon, 473 U.S. 234, 242 (1985)). But even if

Congress, through unambiguous language, waives sovereign immunity, that waiver

must be “a valid exercise of power.” Seminole Tribe of Florida v. Florida, 517 U.S. 44,

55 (1996) (quoting Green v. Mansour, 474 U.S. 64, 68 (1985)). Without clear statutory

language that the Constitution supports, the Eleventh Amendment bars suits against the

sovereign. Kimel v. Florida Bd. of Regents, 528 U.S. 62, 67-92 (2000).

                                    III. DISCUSSION

       Sovereign immunity finds its basis in the Eleventh Amendment, which provides

that: “The Judicial power of the United States shall not be construed to extend to any

suit in law or equity, commenced or prosecuted against one of the United States by

Citizens of another State, or by Citizens or Subjects of any Foreign State.” Court

precedent permits Congress, via legislation, to remove this immunity using a two-part

test. 517 U.S. at 55. In Kimel v. Florida Bd. of Regents, the Court applied that test to

the ADEA and ruled that Congress overstepped its Constitutional authority by allowing



                                            2
         Case 5:20-cv-00067-MTT Document 19 Filed 09/29/20 Page 3 of 4




suits against the State. 528 U.S. at 67. That ruling demands the dismissal of Ming’s

ADEA claim.

       In Kimel, the Court found that Congress intended “in the ADEA, to abrogate the

States’ Eleventh Amendment immunity to suits by individuals.” Id. at 75-76. But

applying the “congruence and proportionality” test, the Court held that “the ADEA is not

‘appropriate legislation’ under § 5 of the Fourteenth Amendment.” Id. at 82-83. The

Court uses the “congruence and proportionality” test to determine whether a law’s

“supposed remedial or preventive objectives” justify its scope. Id. at 82 (citing City of

Boerne v. Flores, 521 U.S. 507, 647 (1997)). Examining the legislative record, the

Court confirmed that Congress’ “extension of the [ADEA] to the States was an

unwarranted response to a perhaps inconsequential problem.” 528 U.S. at 89. In other

words, the ADEA abrogating sovereign immunity overstepped Congress’ power to

redress and deter discrimination. Id. at 81.

       Ming seems to concede that sovereign immunity bars her ADEA claim. Doc. 16

at 3. She does not attempt to distinguish Kimel from her case. Instead, Ming argues

that even if “DPH’s sovereign immunity remains intact,” her “remaining claims are valid

and not subject to dismissal.” Id. True, but no one is disputing that. Ming does argue

that because DPH, in its motion, only addresses her ADEA claim, Ming is entitled to a

default judgment on her remaining claims. Id. at 6-7. That argument is specious.

DPH moved to dismiss Ming’s ADEA claim and answered her remaining claims on

August 11, 2020, twenty days after being served with process. Docs. 13, 14. Had

Ming’s lawyer looked at the docket, he could have avoided the embarrassment of

making a specious argument.

                                               3
        Case 5:20-cv-00067-MTT Document 19 Filed 09/29/20 Page 4 of 4




      Therefore, because sovereign immunity precludes Ming’s ADEA claim, that claim

must be dismissed. Also, because DPH timely answered, a default judgment is not

appropriate.

                                IV. CONCLUSION

      For the reasons discussed above, DPH’s motion (Doc. 14) is GRANTED, and

Ming’s ADEA claim is DISMISSED without prejudice.

      SO ORDERED, this 29th day of September, 2020.

                                      S/ Marc T. Treadwell
                                      MARC T. TREADWELL, CHIEF JUDGE
                                      UNITED STATES DISTRICT COURT




                                         4
